Case 1:17-cv-01783-RGA Document 314 Filed 03/12/20 Page 1 of 2 PageID #: 13523




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 GALDERMA LABORATORIES, L.P.,                    §
 GALDERMA S.A., and                              §
 NESTLE SKIN HEAL TH S.A.,                       §
                                                 §
        Plaintiffs,                              §
                                                 §   CIVIL ACTION NO. 1:17-cv-01783-RGA
 v.                                              §
                                                 §
 TEVA PHARMACEUTICALS USA,                       §
 INC.,                                           §
                                                 §
        Defendant.                               §


                      STIPULATION AND ORDER DISMISSING CASE

        Pursuant to Federal Rule of Civil Procedure 41 , the parties stipulate to the dismissal of

 this action with prejudice, with each party bearing its own fees and costs.



 Dated: March 11 , 2020
Case 1:17-cv-01783-RGA Document 314 Filed 03/12/20 Page 2 of 2 PageID #: 13524




 Respectfully submitted,

 MORRIS, NICHOLS, ARSHT & TUNNELL LLP                               SHAW KELLER,          LLP

 :.Is'-'
    . :: / Ji::.. ;:e:..:. .r=em~y=-=A.,__.=Tz:Q
                                              ·g=a:.. :. n_ _ _ _ _ _ _ _ _ _ Isl Nathan R. Hoeschen
 Jack B. Blumenfeld (#1014)                                         John W. Shaw (#3362)
 Jeremy A. Tigan (#5239)                                            Karen E. Keller (#4489)
 1201 N. Market Street                                              Nathan R. Hoeschen (#6232)
 P.O . Box 1347                                                     1.M. Pei Building
 Wilmington, DE 19899-1347                                          1105 N. Market Street, 12th Floor
 (302) 658-9200                                                     Wilmington, DE 19801
 jblumenfeld@mnat.com                                               (302) 298-0700
 jtigan@mnat.com                                                    jshaw@shawkeller.com
                                                                    kkeller@shawkeller.com
 Attorneys for Plaintiffs Galderma                                  nhoeschen@shawkeller.com
 Laboratories, L.P., Galderma SA .,
 and Galderma Skin Health SA .                                      Attorneys for Defendant Teva
                                                                    Pharmaceuticals USA , Inc.
 OF COUNSEL:
 Jamil N. Alibhai                                                   OF COUNSEL:
 Michael C. Wilson                                                  Leora Ben-Ami
 Daniel E. Venglarik                                                Thomas F. Fleming
 Kelly P. Chen                                                      Christopher T. Jagoe
 Jordan C. Strauss                                                  Ashley L.B. Ross
 MUNCK WILSON MANDALA, LLP                                          Justin Bova
 12770 Coit Road, Suite 600                                         KIRKLAND & ELLIS, LLP
 Dallas, TX 75251                                                   601 Lexington A venue
 (972) 628-3600                                                     New York, New York 10022
                                                                    (212) 446-4800
                                                                    Noah Frank
                                                                    KIRKLAND & ELLIS, LLP
                                                                    1301 Pennsylvania Avenue, N.W.
                                                                    Washington, D.C. 20004
                                                                    (202) 389-5000


 SO ORDERED this _II_ day of March, 2020.
